{¶ 29} I respectfully dissent from the majority opinion.
{¶ 30} What is unique about the case sub judice is that the stipulation resolved the ultimate issue to be decided, i.e., whether coverage did or did not exist under Nationwide's two insurance policies. It was not merely a stipulation of fact or of what the law requires.
{¶ 31} Declaratory judgment actions are special proceedings. Because the stipulation declared what the rights of the parties were with respect to the issues to be determined in the declaratory judgment portion of appellants' complaint, the trial court was relieved of its duty to determine the matter upon its own analysis of the pertinent facts and legal theories. In this sense, this case is different from the Diversified CappingEquip. case quoted in the majority opinion.
{¶ 32} In the same vein, this case is different from the Chas.Todd Corp. and Estate of Ralston cases relied upon by Nationwide and cited in the majority opinion. While the parties may not be able to stipulate as to what the law requires, here the stipulation went to what the insurance contracts required, not the law. There was no need for further interpretation of the contracts, as a matter of law, by the trial court.
{¶ 33} Furthermore, the stipulation did not require the trial court to give the insurance contracts an effect other than their legal import at the time the stipulation was agreed to. Although a subsequent change in case law may affect the insurance contract's legal import, the crucial point in time at which the *Page 424 
contract's legal import is to be determined is that point in time at which the stipulation was entered into.
{¶ 34} Both parties were free to enter into the stipulation. I have no doubt that counsel for both parties were well aware thatGalatis was pending in the Ohio Supreme Court when they entered into the stipulation. By doing so, both parties voluntarily agreed to hedge their bets. The benefit of hindsight (Galatis) should not be grounds to relieve one party of its agreement to the detriment of the other in the absence of fraud, duress, or misrepresentation. The result reached by the trial court allows appellee to have its cake and eat it too.
{¶ 35} I would reverse the trial court's decision to allow Nationwide to withdraw its stipulation and, therefore, reverse the summary judgment in favor of appellee based thereon.